Exhibit 10.4

 

AMENDMENT NUMBER ONE

TO

NONSTATUTORY STOCK OPTION AGREEMENT

(2008 Version)

 

This Amendment Number One to Nonstatutory Stock Option Agreement (“Amendment”),
dated as of March 7, 2009, is made by and between DJO Incorporated, a Delaware
corporation (the “Company”) and                                    (the
“Optionee”).

 

WHEREAS, the Company and Optionee have previously entered into that certain
Nonstatutory Stock Option Agreement (the “Agreement”) dated
                          , 2008 under which the Company granted Optionee an
option to purchase shares of Common Stock on terms and conditions set forth
therein;

 

WHEREAS, the Company and Optionee desire to amend the Agreement and thereby
amend the terms of the option granted pursuant to the Agreement in the manner
set forth in this Amendment;

 

NOW, THEREFORE, the parties hereby agree as follows.  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.

 

1.              Amendment of Certain Definitions.

 

(a)           A new Section 1(n) is hereby inserted to read as follows:

 

“(n)         “IRR” shall mean, as determined by the Board based on an analysis
provided by the Company’s management, Blackstone’s annually compounded internal
rate of return based on the applicable sale price of Blackstone’s aggregate
investment in the Company taking into account all dividends, distributions, and
other proceeds received by Blackstone, but excluding any fees paid to Blackstone
pursuant to that certain Monitoring Agreement by and between the Company and
Blackstone dated November 3, 2006, as amended from time to time, or any
successor thereto, and based on the assumption that all shares available for or
subject to award under the Plan are outstanding shares of Company common stock.”

 

(b)           A new Section 1(o) is hereby inserted to read as follows:

 

“(o)         “MOIC” shall mean the multiple of Blackstone’s aggregate invested
equity capital in the Company since its initial investment in the Company
through the date of determination as determined by the Board based on an
analysis provided by the Company’s management.  It being understood that the
invested capital on the date hereof equals $792 million.”

 

--------------------------------------------------------------------------------


 

(c)           Sections 1(n) and (o) and all other subsections of Section 1 as
they existed prior to the preceding amendments shall not be deleted, but are
hereby “renumbered” in an appropriate fashion.

 

2.              Amendment to First Performance-Based Tranche of Vesting.

 

(a)           Section 4(b) of the Agreement is hereby amended to substitute the
attached version of Attachment A for the version thereof previously attached to
the Agreement.  Each reference in Section 4(b) of the Agreement to “Attachment
A” shall be considered as a reference to Attachment A attached to this
Amendment.

 

(b)           The last paragraph in section 4(b) is hereby amended in its
entirety to read as follows:

 

“Any Option Shares in the First Performance-Based Tranche which the Optionee
does not earn the right to exercise at any of the dates set forth above shall
remain capable of vesting at any of the later dates set forth above in the
following manner.  If the Option Shares in the First Performance-Based Tranche
on any of the dates set forth above (the “Current Date”) vest in any percentage
between 80% and 100% on such date (the “Current Vesting Percentage”), then the
Option Shares in the First Performance-Based Tranche that were subject to
vesting at any earlier date set forth above that did not vest at such earlier
date in the same or a greater percentage as the Current Vesting Percentage shall
vest and be exercisable on the Current Date at the same percentage as the
Current Vesting Percentage.  Any Option Shares in the First Performance-Based
Tranche that have not vested by the latest date set forth above shall thereupon
expire and terminate.”

 

3.             Amendment to Second Performance-Based Tranche of Vesting.
 Section 4(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

“(c)         The Option Shares in the Second Performance-Based Tranche shall
become vested and exercisable on such date, if any, prior to the expiration of
the term hereof, that all of the following three conditions are satisfied:  (i) 
Blackstone shall have disposed of some or all of its holdings of common stock in
the Company; (ii) Blackstone shall have realized an IRR on its aggregate
investment in the common stock of the Company of at least       %; and
(iii) Blackstone shall have realized a MOIC in the Company of at least       
times.”

 

3.             Section 4(d) of the Agreement is hereby amended in its entirety
to read as follows:

 

“(d)  Notwithstanding the foregoing, (i) the Option Shares of the Time-Based
Tranche granted hereby shall become immediately exercisable upon the occurrence
of a Change in Control if Optionee remains in the continuous employ of the
Company or any Subsidiary until the date of the consummation of such Change in

 

--------------------------------------------------------------------------------


 

Control, and (ii) the Option Shares of the First Performance-Based Tranche for
the year in which such Change of Control is consummated and for any subsequent
year in the Performance Period shall become immediately exercisable if the
Optionee remains in the continuous employ of the Company or any Subsidiary until
the date of consummation of such Change in Control.”

 

4.             Section 4(g) of the Agreement is hereby amended in its entirety
to read as follows:

 

“(g) All of the financial factors utilized to establish the vesting of the
Option Shares in the First Performance-Based Tranche shall be determined by the
Board based on an analysis provided by the Company’s management and any such
determination shall be final and binding on Optionee for all purposes under this
Agreement.”

 

5.             Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

 

6.             Effect of Amendment.  Except as specifically amended by this
Amendment, the Agreement remains in force and unmodified and its terms and
provisions, as amended hereby, remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Amendment, as of the day and year first above written.

 

 

 

DJO INCORPORATED:

 

 

 

 

 

 

 

DONALD ROBERTS

 

Executive Vice President, General Counsel and

 

Secretary

 

I hereby agree to be bound by the terms of the Plan, the Agreement as amended by
this Amendment and the Stockholder’s Agreement.  I hereby further agree that all
the decisions and determinations of the Board or an officer of the Company as
provided in the Agreement as amended by this Amendment shall be final and
binding.

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------